EXECUTIVE EMPLOYMENT AGREEMENT
 
The Executive Employment Agreement (the "Agreement") is effective as of August
14, 2009 (the Effective Date") and is between Gen2Media Corp, a Nevada Corp.
(the "Company") and Micheal Morgan (the "Employee").
 
RECITALS:
 
WHEREAS, the Company desires that the Employee become the Chief Operating
Officer and Chief Technology Officer of the Company.
 
WHEREAS, the Employee desires to accept such role under the terms hereof.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby agree as follows:
 
1.
Term of Employment. The period of employment of Employee by the Company under
the Agreement (the Employment Period) shall be deemed to have commenced on the
Effective Date and shall terminate in accordance with Section 6, however, if not
terminated sooner, shall continue until August 13, 2012.

 
2.
Duties.

 
(a) During his employment by the Company, the Employee shall perform such duties
as are customary and typical by an officer of a publicly traded company, and
shall discharge such duties in a professional and diligent manner at all times,
to the best of his abilities. Employee's employment shall also be subject to the
policies maintained and established by the Company, if any, as the same may be
amended from time to time. Unless otherwise agreed by the Company and Employee,
Employee's principal place of business with the Company shall be in Central
Florida. Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company and to do no act that would injure the business, interests, or
reputation of the Company or any of its Affiliates. In keeping with these
duties, Employee shall make full disclosure to the Board of Directors of all
business opportunities pertaining to the business of the Company or its
Affiliates and should not appropriate for Employee's own benefit business
opportunities that fall within the scope of the businesses conducted by the
Company and its Affiliates.
 
3. 
Compensation.

 
(a) Salary. The Company shall pay to Employee a base salary of $90,000 for year
one, $100,000 for year two and $115,000 for year three, plus applicable bonuses
and stock options as are awarded by the Board of Directors from time to time
based on performance. As a guaranteed bonus, Employee will receive 3% of all net
income of the company as reported on it's 10-Q for each quarter during his term,
which may be paid in either cash or stock at the election of employee (using the
last closing price of the shares on day the 10-Q is filed). However, all salary
hereunder shall be capped at $150,000 per year.


 
Page 1 of 10

--------------------------------------------------------------------------------

 
 
(b) Health Insurance. As additional compensation for the Employee, the Company
shall provide or maintain the medical and health insurance benefits on the same
terms and conditions as are made available to all employees of the Company
generally.
 
(c) Stock Options. The Company hereby grants to Employee the option to purchase
3,000,000 shares of common stock of Gen2, with 1 million being vested
immediately and exercisable at the price of 1 cent per share, 500,000 at 25
cents per share, 500,000 at 50 cents per share and 1,000,000 shares at 75 cents
per share. The 1,500,000 that are not vested immediately shall vest over the
life of this Agreement, pro-rata to each quarter served. The stock options shall
be exercisable at any time within 3 years of vesting. Employee shall have full
voting privileges for all vested options as if he had taken ownership of the
shares.
 
4.
Vacation. Employee shall be entitled to paid vacation per year in accordance
with the Company's standard Paid Time Off policies during each year of his
employment under the Agreement.

 
5.
Reimbursement For Expenses. The Company shall reimburse the Employee within 30
days of the submission of appropriate documentation, and in no event later than
the last day of the calendar year following the year in which an expense was
incurred, for all reasonable and approved travel and entertainment expenses and
other disbursements incurred by him for or on behalf of the Company in the
course and scope of his employment under the Agreement.

 
6.
Termination of Agreement.

 
(a) Death. The Agreement shall automatically terminate upon the death of
Employee.
 
(b) Disability. If, as a result of Employee's incapacity due to physical or
mental illness, Employee shall have been substantially unable, either with or
without reasonable accommodation, to perform his duties hereunder for an entire
period of six (6) consecutive months, and within thirty (30) days after written
Notice of Termination is given after such six (6) month period, Employee shall
not have returned to the substantial performance of his duties on a full-time
basis, the Company shall have the right to terminate Employee's employment
hereunder for Disability, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of the Agreement. Any dispute between the
Employee and the Company regarding whether Employee has a Disability shall be
determined in writing by a qualified independent physician mutually acceptable
to the Employee and the Company. If the Employee and the Company cannot agree as
to a qualified independent physician, each shall appoint a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Employee shall be final and conclusive for all purposes of the Agreement.
Employee acknowledges and agrees that a request by the Company for such a
determination shall not be considered as evidence that the Company regarded the
Employee as having a Disability.
 
(c) Termination By Company For Cause. The Company may terminate the Agreement
upon written notice to Employee at any time for "Cause" in accordance with the
procedures provided below;
 
 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
(d) For purposes of the Agreement, "Cause" shall mean:
 
(i) the material breach of any provision of the Agreement by Employee which has
not been cured within five business (5) days after the Company provides notice
of the breach to Employee; provided, however, if the act or omission that is the
subject of such notice is substantially similar to an act or omission with
respect to which Employee has previously received notice and an opportunity to
cure, then no additional notice is required and the Agreement may be terminated
immediately upon the Company's election and written notice to Employee);
 
(ii) the entry of a plea of guilty or judgment entered after trial finding
Employee guilty of a crime punishable by imprisonment in excess of one year
involving moral turpitude (meaning a crime that includes the commission of an
act of gross dishonesty or bad morals);
 
(iii) willfully engaging by Employee in conduct that the Employee knows or
reasonably should know is detrimental to the reputation, character or standing
or otherwise injurious to the Company or any of its shareholders, direct or
indirect subsidiaries and Affiliates, monetarily or otherwise;
 
(iv) without limiting the generality of Section 6(d)(i), the breach or
threatened breach of any of the provisions of Sections 8, 9 or 10; or
 
(v) a ruling in any state or federal court or by an arbitration panel that the
Employee has breached the provisions of a non-compete or non-disclosure
agreement, or any similar agreement or understanding which would in any way
limit, as determined by the Board of Directors of the Company, the Employee's
ability to perform under the Agreement now or in the future.
 
(e) Termination By Company Without Cause. The Company may terminate the
Agreement at any time, and for any reason, by providing at least thirty (30)
days written notice to Employee.
 
(f) Termination By Employee With Good Reason. Employee may terminate his
employment with good reason anytime after Employee has actual knowledge of the
occurrence, without the written consent of Employee, of one of the following
events (each event being referred to herein as "Good Reason"):
 
(i) Any change in the duties or responsibilities (including reporting
responsibilities) of Employee that is inconsistent in any adverse respect with
Employee's position(s), duties, responsibilities or status with the Company
immediately prior to such change (including any diminution of such duties or
responsibilities) or (B) an adverse change in Employee's titles or offices
(including, membership on the Board of Directors) with the Company;
 
(ii) a reduction in Employee's Base Salary or Bonus opportunity;
 
(iii) the relocation of the Company's principal executive offices out of Central
Florida;
 
(iv) the failure of the Company to continue in effect any material employee
benefit plan, compensation plan, welfare benefit plan or fringe benefit plan in
which Employee is participating immediately prior to the date of the Agreement
or the taking of any action by the Company which would adversely affect
Employee's participation in or reduce Employee's benefits under any such plan,
unless Employee is permitted to participate in other plans providing Employee
with substantially equivalent benefits;
 
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
 
(v) any refusal by the Company to continue to permit Employee to engage in
activities not directly related to the business of the Company which Employee
was permitted to engage in prior to the date of the Agreement;
 
(vi) the Company's failure to provide in all material respects the
indemnification set forth in the Company's Articles of Incorporation, By-Laws,
or any other written agreement between Employee and Company;
 
(vii) the failure of the Company to obtain the assumption agreement
 
from any successor giving rise to a Change of Control as contemplated in Section
10;
 
(viii) any other breach of a material provision of the Agreement by the Company.
 
For purposes of clauses (iii) through (vi) and (ix) above, an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company within ten (10) days after receipt of notice thereof given by
Employee shall not constitute Good Reason. Employee's right to terminate
employment with Good Reason shall not be affected by Employee's incapacity due
to mental or physical illness and Employee's continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting cause.
 
7.
Effect of Termination. Upon the termination of the Agreement, no rights of
Employee which shall have accrued prior to the date of such termination,
including the right to receive any bonus Fully-Earned through the date of such
termination, shall be affected in any way.

 
(a) Upon Death of Employee. During the Term, if Employee's employment is
terminated due to his death, Employee's estate shall be entitled to receive the
Base Salary set forth in Section 3 accrued through the date of death and any
bonus Fully-Earned (as herein defined) through the date of such termination;
provided, however, Employee's estate shall not be entitled to any other benefits
(except as provided by law or separate agreement). "Fully-Earned" shall mean
that for purposes of determining whether the Employee shall be entitled to a
bonus, that such Employee shall be treated as if he had been employed through
the last date of the regular period for determining whether or not a bonus is
payable in the standard manner that all such employees are evaluated even though
Employee is no longer employed by the Company, and him eligibility for an
incentive bonus, if any, shall be determined accordingly. Further, a surviving
spouse of Employee shall be eligible for continuation of family benefits
pursuant to Section 3(c) subject to compliance with Plan provisions at the full
premium rate (Company plus employee portion) for a one year period after the
date of termination.
 
(b) For Disability; By Company Without Cause; By Employee with Good Reason.


 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
If the Agreement is terminated under Section 6 (b), (e) or (f):
 
(i) Employee shall be entitled to receive his Base Salary set forth in Section 3
accrued through the date of such termination and any bonus Fully-Earned through
the date of such termination, and shall receive a severance equal to 3 months
salary, paid out in 3 equal monthly installments; and
 
(ii) Except as provided for in the Section 7(b), Employee shall not have any
rights which have not previously accrued upon termination of the Agreement.
 
(c) By Company With Cause. In the event of termination of Employee's employment
Section 6(c) Employee shall be entitled to receive the Base Salary and benefits
set forth in Section 3 accrued through the date of termination, and he shall not
be entitled to any other benefits (except as required by law).
 
8.
Confidential Information.

 
(a) The Company shall disclose to Employee, or place Employee in a position to
have access to or develop, trade secrets or confidential information of Company
or its Affiliates; and/or shall entrust Employee with business opportunities of
Company or its Subsidiaries; and/or shall place Employee in a position to
develop business good will on behalf of Company or its Subsidiaries.
 
(b) The Employee acknowledges that in his employment hereunder he occupies a
position of trust and confidence and agrees that he will treat as confidential
and will not, without prior written authorization from the Company, directly or
indirectly, disclose or make known to any person or use for her own benefit or
gain, the methods, process or manner of accomplishing the business undertaken by
the Company or its Subsidiaries, or any non-public information, plans, formulas,
products, trade secrets, marketing or merchandising strategies, or confidential
material or information and instructions, technical or otherwise, issued or
published for the sole use of the company, or information which is disclosed to
the Employee or in any way acquired by him during the term of the Agreement, or
any information concerning the present or future business, processes, or methods
of operation of the Company or its Subsidiaries, or concerning improvement,
inventions or know how relating to the same or any part thereof, it being the
intent of the Company, with which intent the Employee hereby agrees, to restrict
him from disseminating or using for his own benefit any information belonging
directly or indirectly to the Company which is unpublished and not readily
available to the general public.
 
(c) The confidentiality obligations set forth in (a) and (b) of Section 8 shall
apply during Employee's employment and for a period of one year after
termination of employment.
 
(d) All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Employee, individually or in conjunction with others, during Employee's
employment with Company (whether during business hours or otherwise and whether
on the premises of the Company or one of its Subsidiaries or otherwise) that
relate to the business, products or services of the Company or any of its
Subsidiariess shall be disclosed to the Board of Directors and are and shall be
the sole and exclusive property of the Company or such Subsidiaries. Moreover,
all documents, drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, e-mail, voice mail,
electronic data bases, maps and all other writings and materials of any type
embodying any such information, ideas, concepts, improvements, discoveries and
inventions are and shall be the sole and exclusive property of the Company. Upon
termination of Employee's employment by the Company, for any reason, Employee
promptly shall deliver the same, and all copies thereof, to the Company.


 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
(e) If, during Employee's employment by the Company, Employee creates any work
of authorship fixed in any tangible medium of expression that is the subject
matter of copyright (such as video tapes, written presentations, or
acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company's business, products or services, whether such
work is created solely by Employee or jointly with others (whether during
business hours or otherwise and whether on the Company's premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
Employee in the scope of Employee's employment.
 
9. 
Restrictive Covenants

 
9.1
For the purposes of the Section, the following words have the following
meanings:

 
9.1.1 "Company Services" means any services (including but not limited to
technical and product support, technical advice, underwriting and customer
services) supplied by the Company or its Subsidiaries in the Media business;
 
9.1.2"Confidential Information" has the meaning ascribed thereto in Section 8;
 
9.1.3 "Customer" means any person or firm or company or other organization
whatsoever to whom or which the Company supplied Company Services during the
Restricted Period and with whom or which, during the Restricted Period:
 
(a) The Employee had material personal dealings pursuant to his employment; or
 
(b) Any employee who was under the direct or indirect supervision of the
Employee had material personal dealings pursuant to their employment.
 
9.1.4 "Prospective Customer" means any person or firm or company or other
organization whatsoever with whom or which the Company or its Subsidiaries shall
have had negotiations or material discussions regarding the possible
distribution, sale or supply of Company Services during the Restricted Period
and with whom or which during such period:
 
(a) the Employee shall have had material personal dealings pursuant to his
employment; or
 
(b) any employee who was under the direct or indirect supervision of the
Employee shall have had material personal dealings pursuant to their employment;
or
 
 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
 
(c) the Employee was directly responsible in a client management capacity on
behalf of the Company.
 
9.1.5"Restricted Area" means:
 
(a) any geographic area in which the Company or Subsidiaries provided Restricted
Services and for which the Employee was responsible in the 24 months preceding
the date of Employee's termination of employment by the Company.
 
9.1.6 "Restricted Employee" means any person who on the date of Employee's
termination of employment by the Company was at the level of director, manager,
underwriter or salesperson with whom the Employee had material contact or
dealings in the course of his Employment during the Restricted Period;
 
9.1.7 "Restricted Period" means the period of 24 months ending on the last day
of the Employee's employment with the Company or, in the event that no duties
were assigned to the Employee or the Employee was terminated, the 12 months
immediately preceding the last day on which the Employee carried out any duties
for the Company;
 
9.1.8            "Restricted Services" means Company Services or any services of
the
 
same or of a similar kind.
 
 9.2
The Employee recognizes that, whilst performing his duties for the Company, he
will have access to and come into contact with trade secrets and confidential
information belonging to the Company and its Subsidiaries and will obtain
personal knowledge of and influence over its or their customers and/or
employees. The Employee therefore agrees that the restrictions set out in
Section 9 are reasonable and necessary to protect the legitimate business
interests of the Company and its Subsidiaries both during and after the
termination of his employment.

 
 9.3
The Employee hereby undertakes with the Company that he will not during his
employment with the Company and for the period of twelve months after he ceases
to be employed by the Company whether by himself through his employees or agents
or otherwise howsoever and whether on his own behalf or on behalf of any other
person, firm, company or other organization, directly or indirectly:

 
9.3.1 in direct competition with the Company or its Subsidiaries within the
Restricted Area, be employed or engaged or otherwise interested in the business
of researching into, developing, underwriting, distributing, selling, supplying
or otherwise dealing with Restricted Services; or
 
9.3.2 in competition with the Company or its Subsidiaries, accept orders or
facilitate the acceptance of any orders or have any business dealings for
Restricted Services from any Customer or Prospective Customer; or
 
9.3.3 employ or otherwise engage in the business of or be personally involved to
a material extent in employing or otherwise engaging in the business of
researching into, developing, distributing, selling, supplying or otherwise
dealing with Restricted Services, any person who was during the Restricted
Period employed or otherwise engaged by the Company and who by reason of such
employment or engagement is
reasonably likely to be in possession of any trade secrets or Confidential
Information relating to the business of the Company.
 
 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
 
 9.4
The Employee hereby undertakes with the Company that he shall not during his
employment with the Company and for the period of 24 months after Employee
ceases to be employed by the Company without the prior written consent of the
Company whether by himself through his employees or agents or otherwise
howsoever and whether on his own behalf or on behalf of any other person, firm,
company or other organization directly or indirectly:

 
9.4.1 in competition with the Company, solicit business from or endeavor to
entice away or canvass any Customer or Prospective Customer if such solicitation
or canvassing is in respect of Restricted Services;
 
9.4.2 solicit or induce or endeavor to solicit or induce any Restricted Employee
to cease working for or providing services to the Company, whether or not any
such person would thereby commit a breach of contract.
 
 9.5
The benefit of Sections 9.3 and 9.4 shall be held in trust by the Company for
each of its Subsidiaries and the Company reserves the right to assign the
benefit of such provisions to any of its Subsidiaries. In addition, such
provisions also apply as though there were substituted for references to "the
Company" references to each ofits Subsidiaries in relation to which the Employee
has in the course of his duties for the Company or by reason of rendering
services to or holding office in such Subsidiaries:

 
9.5.1 acquired knowledge of its trade secrets or Confidential Information; or
 
9.5.2 had material personal dealings with its Customers or Prospective
Customers; or
 
9.5.3 supervised directly or indirectly employees having material personal
dealings with its Customers or Prospective Customers so that references in
Section 9 to the Company" shall for the purpose be deemed to be replaced by
references to the relevant Subsidiaries. The obligations undertaken by the
Employee pursuant to the Section 9.5 shall, with respect to each Subsidiaries of
the Company, constitute a separate and distinct covenant and the invalidity or
unenforceability of any such covenant shall not affect the validity or
enforceability of the covenants in favor of any other Subsidiaries or the
Company.
 
 9.6
The parties agree that the periods referred to in Sections 9.3 and 9.4 above
will be reduced by one day for every day, during which, at the Company's
direction the Employee has been excluded from the Company's premises and has not
carried out any duties,

 
 9.7
While the restrictions in the Section 9 (on which the Employee has had the
opportunity to take independent advice, as the Employee hereby acknowledges) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or its Subsidiaries but
would be adjudged reasonable if part or parts ofthe wording thereof were
deleted, the relevant restriction or restrictions shall apply with such
deletion(s) as may be necessary to make it or them valid and effective. The
restrictions set forth in this Section 9 are not intended to create a
Non-Compete provision whereby Employee cannot engage in the broadcasting or
production industry generally, however, Employee may not engage in the business
of digital video technology or delivery in competition with the Company or
provide such service to, or consult with or advise a competitor of the Company
during that time period, ie another digital video technology company, and in no
event shall Employee use or disclose any customer information or business or
financial information regarding the Company for any reason, at any time, for all
time, regardless of his subsequent employment.

 
 
Page 8 of 10

--------------------------------------------------------------------------------

 

 
 
9.8
The provisions of this Section 9 notwithstanding, the parties recognize and
agree the Employee is an owner and director of a company named Stand Vertical,
Inc., which is a provider of both service and product in SaaS
"Software-as-a-Service", ecommerce, interactive, software development and web
based solutions that is non-competitive to the Company. Nothing herein shall
prevent Employee from said ownership, provided however that Employee shall not
compete with the Company in the area of digital video through said Company.

 
10.
Successors and Assigns. The Agreement is personal in its nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
the Agreement or any rights or obligations hereunder, provided, however, that
the provisions hereof shall inure to the benefit of, and be binding upon, each
successor of the Company, whether by merger, consolidation, acquisition or
otherwise, unless otherwise agreed to by the Employee and the Company.

 
11.
Notices. Any notice required or permitted to be given to the Employee pursuant
to the Agreement shall be sufficiently given if sent to the Employee by
registered or certified mail addressed to the Employee at 5132 Fairway Oaks Dr.,
Windermere, Fl. 34786, or at such other address as he shall designate by notice
to the Company, and any notice required or permitted to be given to the Company
pursuant to the Agreement shall be sufficiently given if sent to the Company by
registered or certified mail addressed to it at 7658 Municipal Dr., Orlando, Fl.
32819, or at such other address as it shall designate by notice to the Employee.

 
12.
Invalid Provisions. The invalidity or unenforceability of a particular provision
of the Agreement shall not affect the enforceability of any other provisions
hereof and the Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

 
13.
Amendments To The Agreement. The Agreement may only be amended in writing by an
agreement executed by both parties hereto.

 
14.
Entire Agreement. The Agreement contains the entire agreement of the parties
hereto and supersedes any and all prior agreements, oral or written, and
negotiations between said parties regarding the subject matter contained herein.

 
15.
Applicable Law and Venue. The Agreement is entered into under, and shall be
governed for all purposes, by the laws of the State of Florida, with venue of
any lawsuit between the parties being in Orange County, Florida.

 
16. 
No Waiver. No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of the Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
 
17.
Severability. If a Court of competent jurisdiction determines that any provision
of the Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
unenforceability of any other provision of the Agreement, and all other
provisions shall remain in full force and effect.

 
18.
Counterparts. The Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.

 
19.
Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to the Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling.

 
20.
Indemnification. The Company shall indemnify Employee from any claims, demands
or liabilities of any kind or nature arising out of his employment with the
Company, that are not the result of his own actions, or actions within his
control.

 
21.
Gender Correction and Neutrality. This Agreement may contain one or more
references to he or she, or his or her.It is stipulated and agreed that Employee
is a male, and all such references, to the extent they are inconsistent with
this, shall be deemed to be corrected

 
 
In witness whereof, the parties hereto have executed the Agreement as of the day
and year above written.
 
Gen2Media Corp        
 
 
    Employee:   
/s/ Mark Argenti
   
/s/ Micheal Morgan
 
Mark Argenti, CEO
   
Micheal Morgan
 
 
   
 
 

 
 
Witness:
 
 
       
/s/ Charlotte Sarah Robair
   
 
 
Charlotte Sarah Robair
       
8/6/09
       

 
 
 
 
                           
Page 10 of 10